Citation Nr: 9910880	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  98-03 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from to April 1968 to March 
1970.
Service connection for tinnitus was denied in an unappealed 
rating action in June 1992.  This appeal arises from a July 
1997 decision by the Fargo, North Dakota, Department of 
Veterans Affairs (VA) Regional Office (RO) that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for tinnitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By rating action in June 1992, the RO denied the 
appellant's claim of entitlement to service-connection for 
tinnitus.  He was notified of this decision and of his right 
to appeal by a letter dated in August 1992, but a timely 
appeal was not received.

3.  The evidence submitted since the most recent rating 
decision includes evidence which has not previously been 
considered and which, while new, is not relevant or probative 
of the issue at hand, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 


CONCLUSION OF LAW

1.  The evidence submitted since the RO denied service 
connection for tinnitus is not new and material.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 5108 (West 1991 & Supp. 1996); 38 C.F.R. 
§ 3.156(a) (1998).

2.  The June 1992 rating decision denying service connection 
for tinnitus is final, and the claim is not reopened.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 1991); 38 C.F.R. 
3.104(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Pertinent evidence of record at the time of the June 1992 
rating decision included the veteran's service medical 
records.  The history segment of a pre-induction examination 
dated in February 1967 is negative for complaints of 
tinnitus.  The examination segment of the report of the 
examination for entrance dated in April 1968 is negative for 
complaints, symptoms or findings regarding tinnitus.  A 
November 1968 treatment note indicates that the veteran 
incurred a perforation of his right ear.  In early December 
the perforation appeared to have healed.  He was given an 
audiological evaluation later that month.  In July 1969 a 
history of acoustic trauma was noted.  He complained that his 
hearing was getting worse.  He was referred to the ear, nose 
and throat clinic for evaluation.  A second treatment note 
dated in July 1969 states that the audiological examination 
indicated bilateral high frequency hearing loss.  The report 
of the examination for separation, dated in March 1970 is 
negative for complaints, symptoms or findings regarding 
tinnitus.  

The report of a VA examination dated in May 1970 was negative 
for complaints of or findings of tinnitus.  However, during 
the examination, the veteran related that he had impaired 
hearing since age 5.  He indicated with preservice 
audiometric examination when compared to a post service 
audiometric examination revealed aggravation of the hearing 
disorder.  He related that he served in Vietnam, and was 
stationed in Saigon as a clerk-typist.  

During a September 1975 VA ear, nose and throat examination, 
the veteran complained of a hearing deficiency in noisy 
situations.  He related a history of earaches and discharge 
from his ears as a child.  He developed tinnitus since firing 
a rifle in basic training.  The report was negative for a 
diagnosis of tinnitus.  The report of the audiological 
examination was negative for complaints of or findings of 
tinnitus.  

A rating action in February 1981 denied service connection 
for a hearing loss.

In May 1992 the veteran submitted a claim for service 
connection for tinnitus.  Upon consideration of all of the 
evidence of record and the pertinent laws and regulations, 
the RO's June 1992 decision denied the veteran's claim of 
entitlement to service connection for tinnitus on the basis 
that his tinnitus was post service in origin.  In December 
1993 the veteran sought to reopen his claim.  In May 1997 he 
submitted a Statement in Support of Claim requesting service 
connection for ringing in his ears.    

The evidence submitted since the June 1992 rating decision 
includes the report of a June 1997 VA audiological 
examination during which states the veteran complained of 
bilateral hearing loss and tinnitus.  The examiner indicated 
that a review of the claims file indicated that in 1975 the 
veteran's tinnitus was determined to have occurred post 
service.  The report stated that the veteran complained of 
constant tinnitus, but that he failed to indicate tinnitus 
during the examination.  The report concluded that tinnitus 
was present, but there was no medical opinion linking 
tinnitus to the veteran's active service.

A rating decision dated in July 1997 found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for tinnitus.  

The veteran submitted a statement in October 1997 in which he 
related that he had a P3 profile issued in service and that 
he had a constant ringing in his ears until his discharge.  
He complained that his tinnitus made conversations difficult 
since his discharge.  

Analysis

When a claim is disallowed, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 5108 (1991).  If 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

In Winters v. West, No. 97-2180 (Feb. 17, 1999), United 
States Court of Appeals for Veterans Claims (Court) stated, 
"Today, in Elkins v. West, __Vet.App.__, No. 97-1534 (Feb. 
17, 1999), the en banc Court essentially holds that the 
recent decision of the Federal Circuit in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), requires the replacement of the 
two-step Manio test with a three-step test. Under the new 
Elkins test, the Secretary must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a)(1998) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108. Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, see Robinette v. Brown, 8 
Vet.App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S. C. § 5107(a). Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that his duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled." 

In Hodge v. West, 155 F.3d 1356 (1998), the Court of Appeals 
for the Federal Circuit replaced the previous standard for 
reopening a final decision on the basis of new and material 
evidence. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

The evidence submitted since the June 1992 rating decision 
included the report of the June 1997 VA audiological 
evaluation that included a finding of tinnitus, but did not 
contain any medical evidence or an opinion by the examiner 
that the veteran's tinnitus was related to his active 
service.  The veteran's October 1997 statement is new, in 
that it was not before the RO in June 1992.  However, it is 
contradicted by the June 1997 examination report which is 
negative for an opinion linking any current tinnitus to his 
active service.  

Although the veteran asserts that his tinnitus was caused by 
active service, he has submitted no medical evidence to 
substantiate his claim.  While the veteran is competent to 
provide an account of his symptoms, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge".  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  None of the medical evidence submitted since the 
June 1992 rating action links the veteran's tinnitus to his 
active service.  

Thus, the additional evidence, while new, is not material, 
and even if viewed in the context of all the evidence, both 
new and old, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, after a careful and thorough review of the record, 
it is concluded that the evidence is not material to reopen 
the claim, even under the more liberal standard announced in 
Hodge.  


ORDER

New and material evidence to reopen a claim for service 
connection for tinnitus not having been submitted, the claim 
is not reopened.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



